Citation Nr: 1709208	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  16-14 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1956 to October 1957, and service in the reserves from October 1957 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for a bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss which was caused by acoustic trauma in service.  The Veteran's DD Form 214 indicates that active duty rate was airman, with his last active duty unit being Air Transport Squadron EIGHT.  The Veteran submits that he was responsible for logging the flight time of pilots on take-off and return, and that he was exposed to continual loud noise in this duty.  He also explained that he trained in gun mounts for hours at a time, describing the noise as deafening.  The Board therefore concludes that the Veteran was likely exposed to acoustic trauma in service.

A review of the April 2015 VA examination is notable for postservice evidence showing that the appellant was employed as a grain inspector from 1955 to 1995, and that he now has a bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2016).  The April 2015 VA examiner, however, declined to offer an opinion on the etiology of the Veteran's hearing loss, stating that a review of the appellant's service treatment records only showed results of a whisper test, and it could not be determined if hearing changed or was aggravated due to a lack of objective hearing test results during service.  Significantly, the law provides that service connection for hearing loss cannot be denied solely because there was no evidence of a hearing disorder during active duty.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Hence, the reasoning offered by the examiner is not adequate.  As such, a new audiological opinion is required.

Accordingly, the case is REMANDED for the following action:

1. A VA audiologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The audiologist must specify in the report that these records have been reviewed.  The audiologist should not have previously examined or treated the Veteran.  
         
Following the review, the audiologist must opine whether it is at least as likely as not that any diagnosed hearing loss is related to noise exposure during service as discussed by the Veteran, to include consideration of his military duties as an airman.  The examiner must specifically comment on the September 1985 private examination report by audiologist C.H.  A complete and adequate rationale must be provided for any opinions offered.  

If any requested opinion cannot be rendered without resorting to speculation, the audiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the audiologist, i.e., additional facts are required, or the audiologist does not have the needed knowledge or training.
         
2. After the development requested has been completed, review the examination report to ensure it is in complete compliance with the directives of this REMAND.  Ensure that the audiologist noted review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.  
         
3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes his submission of medical opinion evidence linking his current hearing loss to his active duty service.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

